Citation Nr: 0316557	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  95-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
strain and radiculopathy with degenerative joint disease of 
the cervical spine.

2.  Entitlement to service connection for left bicipital 
tendonitis and shoulder rotator cuff degeneration.

3.  Entitlement to service connection for epicondylitis of 
the left elbow.

4.  Entitlement to an increased evaluation for residuals, 
shell fragment wounds, left chest, involving Muscle Group II, 
with scarring, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for shell fragment 
wounds of the left chest with pneumothorax, and retained 
foreign bodies with scarring, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Service connection is also in effect for prostatitis; post 
operative residuals of a right inguinal hernia; and shrapnel 
fragment wound of the left axilla.

In 1974, the Board denied the veteran's claim for service 
connection for a psychiatric disorder.  During the course of 
the current appeal, the veteran has raised the issue of 
service connection for post-traumatic stress disorder (PTSD), 
a claim which was denied by the RO in  October 1999.  At the 
time of the prior Board remand on the current issues, it was 
noted that the veteran had not pursued that issue on appeal.  
The veteran subsequently endeavored to pursue that claim and 
was informed by letter from the RO in December 2002 that he 
had not filed a timely appeal from the 1999 rating action and 
accordingly, to reopen his claim would require new and 
material evidence.  Since that time, the issue has been 
further raised by the veteran, VA clinicians and the 
veteran's representative, and it appears that further action 
is underway to address the issue.  However, the issue is 
still not perfected as part of the current appeal.  

The Board remanded the case at the request of the RO in April 
2001 for consideration of additional evidence.  At the same 
time, the Board also requested certain development of the 
case to include new examinations and opinions.

During the course of the current appeal, there were revisions 
in some pertinent regulations, and to some limited extent, 
the RO has taken both old and new regulations into account 
and provided information in that regard to the veteran, 
including in the Supplemental Statement of the Case (SSOC) 
issued in December 2002.  Deficits therein will be further 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place with 
regard to the issues of service connection so as to provide a 
sound basis for an equitable disposition of those claims at 
this time.

2.  Cervical strain and disc degeneration is unrelated to 
service or service-connected disability but rather is due to 
repeated and fully documented multiple post-service cervical 
injuries since 1987.

3.  Competent medical evidence establishes a reasonable 
association between the veteran's left bicipital tendonitis 
and shoulder rotator cuff degeneration and his other service-
connected combat injuries.

4.  The veteran does not demonstrate left epicondylitis at 
present which is due to service or service connected 
disabilities.



CONCLUSIONS OF LAW

1.  Cervical strain and degenerative joint disease is not due 
to service or service connected disabilities and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

2.  Left bicipital tendonitis and shoulder rotator cuff 
degeneration are not dissociable from other service-connected 
injuries.  38 C.F.R. § 3.310 (2002).

3.  Left epicondylitis is not the result of service or 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Actions

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, and with regard only to the issues of service 
connection, VA's duties have been fulfilled to the extent 
possible.  VA has notified the veteran of evidence and 
information necessary to substantiate his claim and informed 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  He has indicated his 
understanding of that respective responsibility in his 
responses and actions to submit and clarify evidence.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO has obtained 
additional records, and has undertaken additional VA medical 
evaluations, reports from which are in the file.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

Service connection
Criteria
Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.  

Service connection can also be granted for certain chronic 
diseases, including arthritis or certain neurological 
disability, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

That is, Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

Additionally, the Court has explained that a claimant would 
not meet this burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  And as a layman, the 
veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Chronic cervical strain, radiculopathy,
 cervical degenerative joint disease
Factual Background and Analysis

Service medical records show no sign of cervical injury or 
associated symptoms.  The veteran has not claimed otherwise.

Post-service clinical records show that the veteran has been 
involved in a variety of accidents since service.

On VA examination in 2002, the veteran's history of post-
service injury was delineated.  The veteran reported that he 
had injured his neck twice in motor vehicle accidents, once 
in 1987 and again in June 2002.  The examiner also noted that 
records confirmed that the veteran had injured his neck (on a 
third occasion) when working at a job at a cemetery in 
October 1994 while using a "weed-eater" and driving a 
tractor, but the veteran did not seem to remember all of the 
particulars of that incident.  However, the veteran recalled 
that he had incurred neck injuries in 1987 when he was 
stopped and a new BMW driving 50 miles an hour hit him.  He 
had other injuries at that time in addition to his neck.  He 
had recently had another motor vehicle accident when he was 
stopped and another BMW driving at 30 miles an hour hit him 
from the rear.  His neck was injured in that incident as 
well.  He continued to get treatment including from a 
chiropractor for that latter incident.  

On examination, the veteran complained of stiffness in the 
neck and decreased motion with posterior stiffness.  The neck 
pain was usually about 7/10 but would increase to 10/10 when 
doing activities such as driving.  

The orthopedic surgeon who examined him reported that he was 
under treatment for his neck condition to include pain 
medication and hot showers.  He was also continuing his 
chiropractic treatments for this and other injuries as a 
result of the June 2002 auto accident.  

On examination, the veteran had tenderness in the left 
lateral neck.  There was no posterior neck tenderness, or 
trapezial, scapular or other muscle tenderness.  There was no 
muscle atrophy; neck limitations of motion were recorded.  It 
was noted that he had not had neck pain or other complaints 
of any significance until 1987 or so but that he had had 
continuous problems of varying degrees since then.

Cervical X-rays showed moderate disc space narrowing and 
anterior osteophytosis at C-5/C-6 and to a lesser degree at 
C-6/C-7 with normal alignment.  There was irregularity and 
slight posterior angulation to the odontoid felt to be quite 
possibly a reflection of prior fracture injury, with 
relatively normal alignment.  

The examiner stated that 

(t)he shrapnel injuries of the left chest 
and shoulder area did not cause the 
cervical strain and do not aggravate 
cervical strain.  [emphasis added]  Note 
that there have been three recorded 
injuries to his neck since military 
service; one in 1987 in a motor vehicle 
accident which was associated with 
significant neck injury, as well as left 
rib fractures and injury to his lumbar 
back.  Second injury was in 1994 while 
using a weed-wacker or while driving his 
tractor at work at a cemetery.  Third 
injury to his neck was in June 2002 in a 
motor vehicle accident.  His neck and 
left upper extremity pain worsened, his 
neck became more stiff.  He also 
developed left lower extremity sciatica 
symptoms and increase in lumber back pain 
(the lumbar back condition is not 
evaluated at this time).  Note that his 
most recent MVA (motor vehicle accident) 
claim is still open and has not been 
closed and he has continued to get 
chiropractic treatments of his neck and 
his lumbar back.  

Thus, on careful review of the evidence of record and the 
medical expert opinions in association therewith, the Board 
concludes that there is no basis for finding that the 
veteran's cervical spine disability, claimed as cervical 
strain and degenerative joint disease, is a result of service 
or service-connected disability.  There is no sign of neck 
difficulty in service or for almost two decades thereafter.  

To the contrary, there is ample basis for attributing what 
neck problems the veteran now has to his multiple traumatic 
injuries to that area commencing in or about 1987 and on 
repeated occasions thereafter.  Since there is essentially no 
doubt raised to be resolved in his favor in that regard, and 
the preponderance of the evidence is in opposition to the 
claim, the requested benefit is denied.


Left bicipital tendonitis, left shoulder rotator cuff 
degeneration
Factual Background and Analysis

Clinical evidence is of record showing that in recent years, 
the veteran had had complaints referable to his left 
bicipital and rotator cuff areas, for which he has sought 
treatment on a recurrent basis.  Diagnoses have included left 
bicipital tendonitis and left shoulder rotator cuff 
degeneration.  Various causal factors have been suggested 
within available clinical records. 

Because of these questions raised in the overall evidence of 
record with regard to the left bicipital and rotator cuff 
area problems, the Board specifically remanded the case to 
the RO for additional development of the evidence to include 
VA examination and the rendering of a definitive opinion.  

A VA examination conducted by an orthopedic expert in 
September 2002 is extensively reported in the file.  On the 
one hand, the orthopedic physician opined that there was 
evidence that some of the veteran's problems in his left 
upper extremity could be (or might be) the result of post-
service accidents, as delineated now and in the past.  

However, the physician further stated that after having 
reread the Board's remand, as an orthopedic physician, he 
thought 

it is possible that his (the veteran's) 
left bicipital tendinitis and rotator 
cuff degeneration of the shoulder is 
related to the shrapnel injury of the 
left chest and left shoulder in Vietnam 
in 1968.  (I cannot be more specific than 
that and I cannot tell on a more likely 
basis than not, that the shrapnel 
actually caused those conditions but I 
think it is possible).

The Board is constrained from second-guessing a medical 
expert, and is precluded from providing its own medical 
opinions in the face of those rendered by medical experts, as 
in this case.

Using the judicial guidelines of Grottveit v. Derwinski op. 
cit, where the medical opinion may well be construed in terms 
of "possibility" as opposed to certainty or even relative or 
finite probability, the Board must find that there is ample 
basis in medical evidence and expert opinion to raise a 
doubt, which must be resolved in the veteran's favor.  

Accordingly, the Board finds that there is a reasonable basis 
for a finding that there is a secondary relationship between 
these disabilities and the already service-connected combat 
wounds, and service connection is reasonably warranted for 
left bicipital tendonitis and shoulder rotator cuff 
degeneration.



Left Epicondylitis
Factual Background and Analysis

The veteran has complained of left elbow pain on occasion in 
the past.  

On VA examination in 2002, the veteran reported that he had 
had left elbow symptoms on occasion.

On examination, the veteran informed the examiner that he was 
not having any pain in his left elbow at the time.  On 
examination, he reported some mild tenderness over the 
lateral humeral condyles of both lateral elbows, right more 
severe than the left.  However, there was no significant pain 
in the extensor muscle origins with extension of the wrists 
against resistance, either with elbows straight or with the 
elbows flexed.  There was no medial humeral epicondylar 
tenderness.  

The examiner concluded that there was no left epicondylitis 
at this time, and specifically opined that  the veteran's 
shrapnel injuries in service did not contribute to any 
lateral elbow epicondylitis.

Absent medical evidence of a current disability in the left 
elbow, including left epicondylitis, and negative medical 
opinion as to any relationship between left elbow symptoms 
and service or service-connected disabilities, there is no 
sound basis for service connecting such a disability.  
Service connection for left epicondylitis is accordingly 
denied.


ORDER

Service connection for chronic cervical strain and 
radiculopathy with degenerative joint disease of the cervical 
spine is denied.

Service connection for left bicipital tendonitis and left 
shoulder rotator cuff degenerative is granted.

Service connection for left epicondylitis is denied.


REMAND

There remain the questions of appropriate rating for the 
veteran's overall service-connected disability picture.  
Prior to this Board decision, service connection was already 
in effect for residuals, shell fragment wounds, left chest, 
involving Muscle Group II, with scarring, currently evaluated 
as 20 percent disabling; and shell fragment wounds of the 
left chest with pneumothorax, and retained foreign bodies 
with scarring, currently evaluated as 20 percent disabling.  
[Service connection was also long in effect for shrapnel 
injury to the left axilla, an issue which had not heretofore 
been part of the current appellate review].  

The Board has herein granted service connection for left 
bicipital tendonitis and shoulder rotator cuff degeneration.  
The impact of this disability on the veteran's overall 
situation and specifically, as it may or may not impact his 
already service-connected other disabilities, is yet to be 
addressed by the RO.  

And most importantly, because of the specifics of the 
criteria for the ratings assigned for the other disabilities, 
they entire spectrum of pertinent service-connected 
disabilities must be addressed in their totality.

The Board acknowledges that the 2002 VA examination was quite 
thorough, and it might be entirely conceivable that an 
equitable rating of some of the veteran's service-connected 
disabilities might be rendered as a result thereof, using 
those clinical findings.  For instance, it is entirely 
conceivable that pulmonary functions could be equitably 
assessed.  

However, there are collateral and pivotal areas of these 
ratings which cannot be accomplished without further 
development, such as the criteria which relate to the impact 
of the left upper extremity on movement and overall 
functionality.  Accordingly, the case must be remanded for 
that action.

First, on one hand, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In this regard, one aspect of the rating of the veteran's 
disability picture that has not been addressed and that is 
whether separate ratings are warranted for his scars.  

For instance, prior to August 30, 2002, a separate additional 
rating of 10 percent may be assigned for a scar that is 
poorly nourished with repeated ulceration, a scar that is 
tender and painful on objective demonstration, or a scar that 
is otherwise causative of limitation of function. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Effective August 30, 2002, a 10 percent evaluation may be 
assigned for unstable, superficial scars. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118; Diagnostic Code 7803.

Somewhat more complicated with regard to the reassessment of 
the current case is the applicability of new versus old 
criteria for rating the veteran's disabilities; he is 
entitled to the benefit of that which is to his best 
advantage.  And more particularly, he is entitled to be 
considered under all pertinent provisions.  This has not been 
fully accomplished by the RO.

And finally, complicating this area of concern is the fact 
that as a result of this Board decision, service connection 
is now also in effect for additional disability which impacts 
both of the other already service-connected areas (and the 
specific criteria for rating those areas), namely left 
bicipital tendonitis and shoulder rotator cuff degeneration.  

For instance, the criteria for rating injuries to the pleural 
cavity under 38 C.F.R. § 4.97 were revised, effective October 
7, 1996. 38 C.F.R. § 4.97, and Diagnostic Code 6818 was 
eliminated and was replaced by 38 C.F.R. § 4.97, Diagnostic 
Code 6843, which now provides ratings for traumatic chest 
wall defects as restrictive lung disease.  [The RO continued 
the assignment under 6818].

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  38 
C.F.R. § 4.97, Diagnostic Code 6818 (1996).

A 40 percent evaluation requires moderately severe residuals 
with pain in the chest and dyspnea on moderate exertion 
confirmed by an exercise tolerance test, adhesions of the 
diaphragm with restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contra lateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  Id.

A 60 percent evaluation may be assigned for severe residuals 
of pleural cavity injuries with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise. Id.  A 100 percent evaluation requires 
that the residuals be totally incapacitating.  Id. 

Note 2 following Diagnostic Code 6818 states: Disability 
persists in penetrating chest wounds, with or without 
retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

Note 1 following Diagnostic Code 6818 states that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume per one second (FEV-1) of 71-to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2002).

A 30 percent evaluation requires FEV-1 of 56-to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted. Id.

A 60 percent evaluation requires FEV-1 of 40-to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit). Id.

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that: Gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20- percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not be separately 
rated.

Diagnostic Code 5303, for muscle injury to Muscle Group (or 
MG) III, prior to July 3, 1997, indicated that a moderate 
disability of the muscles consists of a through and through 
or deep penetrating wound of relatively short track by a 
single bullet or small shell or shrapnel fragment.  Specifics 
are provided in 38 C.F.R. § 4.56(b), as in effect prior to 
July 3, 1997.  And prior to July 3, 1997, where there was a 
history of a compound, comminuted fracture and definite 
muscle or tendon damage from the missile, a severe grade of 
injury was to be presumed under 38 C.F.R. § 4.72.

The Rating Schedule for Rating Disabilities for muscle 
injuries was revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).

Under the new rating schedule, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved, unless for locations such as 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.

Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function. 38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2001).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2002).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.

Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  

The CAVC has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2002).

And in this regard, consideration must be given to the teres 
major as included in MG II, which is comprised of extrinsic 
muscles of shoulder girdle, specifically, pectoralis major II 
(costosternal); latissimus dorsi and teres major; pectoralis 
minor; and rhomboid muscles.  The teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi.  38 C.F.R. § 4.73, Code 5302.

The deltoid is included in MG III, the intrinsic muscles of 
shoulder girdle, which also includes the pectoralis major I 
(clavicular) muscle.  38 C.F.R. § 4.73, Code 5303.  MG IV 
also consists of intrinsic muscles of shoulder girdle, 
namely, the supraspinatus, infraspinatus, teres minor, 
subscapularis, and coracobrachialis muscles. 38 C.F.R. § 
4.73, Code 5304.  The biceps is one of the flexor muscles of 
elbow, while the triceps is an extensor muscle of the elbow, 
included in MG V and MG VI, respectively.  38 C.F.R. § 4.73, 
Codes 5305, 5306.

The teres major is involved in depression of arm from 
vertical overhead to hanging at side.  Diagnostic Code 5302. 
MG II and MG III together provide forward and backward swing 
of arm. Diagnostic Codes 5302, 5303.  MG III also provides 
elevation and abduction of the arm to the level of shoulder. 
Diagnostic Code 5303.  Stabilization of the shoulder against 
injury in strong movements, holding head of humerus in 
socket, abduction, outward rotation, and inward rotation of 
arm are provided by MG IV. Diagnostic Code 5304.  MG V and MG 
VI are stabilizers of shoulder joint, and provide supination, 
flexion, and extension of the elbow. Diagnostic Codes 5305, 
5306.  These ramifications and considerations have not been 
addressed.

The case is remanded for the following:

1.  The veteran should be reexamined by 
orthopedic and neurological specialists 
who have not previously examined him to 
determine the overall extent of all of 
his now service-connected disabilities.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The RO should then address the 
following with regard to all pertinent 
old and new criteria: (a) separate 
ratings for scars; (b) appropriate 
initial rating for left bicipital 
tendonitis and shoulder rotator cuff 
degeneration; (c) and appropriate ratings 
and adjustments for all other service 
connected disabilities including (i) 
shell fragment wound residuals involving 
Muscle Group XX, (ii) wounds of the left 
chest with pneumothorax, and (iii) 
shrapnel wound to the left axilla.

4.  The RO will readjudicate the claims 
of entitlement to increased evaluations 
for the pertinent service-connected 
disabilities to include separate ratings 
as required.  If the determination of any 
of these matters remains unfavorable to 
the veteran, he and his representative 
should be afforded a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



